EXAMINER'S AMENDMENT
Applicant’s arguments, see page 1 of the remarks, filed on March 10, 2021, with respect to the objections to the drawings, and claims 6-16 and 18-20 have been fully considered and are persuasive.  The objections have been withdrawn. 
The drawings were received on March 10, 2021.  These drawings are approved by the examiner.
Claims 1-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Nam H. Huynh on March 12, 2021.

The application has been amended as follows: 

Claim 18, line 16, the term “the uplink slot n” has been amended to “the uplink slot”.

The following is an examiner’s statement of reasons for allowance: It is well known in the art of transmitting and/or receiving a channel state information reference signal (CSI-RS) for non-codebook based uplink (UL) transmission between a user equipment (UE) and a base station (BS) executed by a processor including: transmitting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOUNG T. TSE/Primary Examiner, Art Unit 2632